                                                                        JS-6
 1

 2

 3

 4

 5

 6

 7

8                             UNITED STATES DISTRICT COURT

 9                          CENTRAL DISTRICT OF CALIFORNIA

10   DAVID SABINO QUAIR, III,                   Case No. 5:19-00878 PSG (ADS)
     A.K.A. DIVA MOONCHILD QUAIR,
11
                               Petitioner,
12
                               v.               JUDGMENT
13
     CDCR-CSP-CIM-WARDEN, LAW
14   LIBRARY, MENTAL HEALTH,
     PHARMACY,
15
                               Respondents.
16

17

18         Pursuant to the Court’s Order Summarily Dismissing Petition for Writ of Habeas

19   Corpus and Denying Certificate of Appealability, IT IS HEREBY ADJUDGED that the

20   above-captioned case is dismissed without prejudice.

21

22   DATED: August 4, 2019                   _____________________________
                                             HONORABLE PHILIP S. GUTIERREZ
23                                           United States District Judge

24
